DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered. 
Information Disclosure Statement
The information disclosure statement filed 4/12/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 10 and 17 that specifically comprises the following:

The improvement comprises:
US 2016/0282450 is considered as the closest prior art that teaches Multiple-Input Multiple-Output (MIMO) radar for discloses an antenna system (Fig.1C and para.10, 79-81), comprising:
a transmit antenna array having N antenna elements (Fig.1A elements Tx#1-Tx#4 and para.77-78);
a receive antenna array having a plurality of radiating elements (Fig.1B elements Rx#1-Rx#4 and para.77-78); and
a virtual MIMO engine adapted to generate an NxM virtual receive array (Fig.1C and para.10, 79-81) as a function operational frequency at the receive antenna array (para.82-84);
a general purpose processor (para.268) configured to synthesize a virtual receive array having N x M receive subarrays (Fig.1C and para.10, 79-81) from the plurality of transmit antennas (Fig.1A elements Tx#1-Tx#4 and para.77-78) and the receive antenna array (Fig.1B elements Rx#1-Rx#4 and para.77-78), where N is the number of transmit antennas (Fig.1A elements Tx#1-Tx#4, where N=4) and M is the number of receiving elements (Fig.1B elements Rx#1-Rx#4, where M=4);
a configuration of the wide-angle radar device with a direction of arrival (DOA) estimation method that includes a Fourier transform based 
wherein each transmit antenna of the plurality of transmit antennas are spaced within a relative distance of each other (Fig.1A 2dH and 2dV and para.78), and wherein the relative distance between each transmit antenna is smaller than a wavelength that increases grating lobe immunity (para. 167-168), and 
wherein the virtual receive array is spaced from the receive antenna array by a same relative distance as that between transmit antennas of the plurality of transmit antennas (Fig.1C element dV, dH, DV and DH).

US 2016/0131752 teaches a MIMO radar system comprising:
 a virtual receive array as a function operational frequency and angle of arrival of incident signals at the receive antenna array (para.40-42) in order to increase the accuracy of the angle of arrival measurement (para.42);
a DSP (Fig.1 element 140) to process the received signals to estimate the magnitude of the oscillation frequencies;

wherein the frequency at which the samples are taken by the ADC (Fig.1 element 130) is fadc; wherein according to the sampling theorem the maximum frequency that can be represented by the digital signal is the Nyquist frequency equal to half of fadc for real valued samples; 
wherein reflecting objects at large distances may have beat frequencies exceeding half of fadc. 
As a result, their position in the frequency spectrum is ambiguous, e.g., it is the position in the baseband spectrum plus an unknown integer multiple of fadc. The DSP (Fig.1 element 140) then processes the received digital signals to produce various desired measurements of detected objects such as range, relative radial velocity, and angle of arrival (AOA).  The memory (Fig.1 element 145) provides memory to the DSP (Fig.1 element 140) to use in order to process the received digital signals. The system interface (Fig.1 element 150) provides an external interface that may be used to supply measurement information to other systems.  The radar system (Fig.1 element 100) may be implemented on a single integrated circuit (IC).

With regard Claims 1 and 17, US 2016/0282450 in view of US 2016/0131752 fails to teach the limitation of "generating a second 

With regard Claim 10, US 2016/0282450 in view of US 2016/0131752 fails to teach the limitation of "wherein the virtual MIMO engine comprises a manifold matrix representing the virtual receive array, and a transformation matrix adapted to perform linear transformations on the virtual receive antenna array to steer a virtual beam at a specific angle." as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2017/0026093 is cited because they are put pertinent to provide a terminal and a base station for a distributed array massive multiple-input and multiple-output (MIMO) communication antenna system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633